Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 12, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146843                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 146843                                        Justices
  In re BANKS/KIMBLE, Minors.                                      COA: 311934
                                                                   Ottawa CC Family Division:
                                                                   08-059481-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the February 14, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 12, 2013                      _________________________________________
           s0409                                                              Clerk